PER CURIAM.
This is an interlocutory appeal from an order requiring appellant to pay certain temporary allotments to his wife before further prosecuting his suit for divorce. After careful consideration of the facts we conclude that the appellant is entitled to a hearing at which consideration is given to the changed circumstances of the parties and at which testimony is taken before the temporary allotments are fixed. Consequently, we must reverse and remand with directions for action not inconsistent with this opinion.
Reversed and remanded.
LILES, C. J., and HOBSON and MANN, JJ., concur.